Case: 17-10646      Document: 00514469072         Page: 1    Date Filed: 05/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10646                                FILED
                                  Summary Calendar                          May 11, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MOHAMMED AZAM,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:16-CR-243-10




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       For conspiracy to distribute a controlled substance, Mohammed Azam



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10646     Document: 00514469072      Page: 2   Date Filed: 05/11/2018


                                  No. 17-10646

was sentenced, at the bottom of the applicable guideline range, to twenty-four
months. He contends that the district court committed procedural error in
failing to provide an adequate explanation for the sentence.

      Because Azam did not raise this argument in the district court, we
review for plain error. See United States v. Mondragon-Santiago, 564 F.3d
357, 361 (5th Cir. 2009). For plain error, Azam must show an error that is
clear or obvious and that affects his substantial rights. United States v. Baker,
538 F.3d 324, 332 (5th Cir. 2008). This court will correct such an error only if
it seriously affects the fairness, integrity, or public reputation of judicial pro-
ceedings. Id.

      Azam does not explain how his sentence might have differed had the
court provided a more thorough explanation. Even if he has identified clear or
obvious error with respect to the adequacy of the explanation, he has not shown
that the error affected his substantial rights.       See Mondragon-Santiago,
564 F.3d at 364-65. Therefore, he has not shown plain error. See id. at 364−65;
Baker, 538 F.3d at 332.

      AFFIRMED.




                                        2